Citation Nr: 1034667	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for tinnitus disability, 
currently rated 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for status 
post right knee medial meniscectomy, for the period prior to 
March 6, 2006.

3.  Entitlement to a rating in excess of 10 percent for status 
post left knee medial meniscectomy, for the period to March 6, 
2006.

4.  Entitlement to an extension of special monthly compensation, 
from May 1, 2007.  

5.  Entitlement to an increased rating for status post right knee 
replacement, rated 30 percent disabling, from May 1, 2007.

6.  Entitlement to an increased rating for status post left knee 
replacement, rated 30 percent disabling, from May 1, 2007.

7.  Entitlement to an increased rating for compression fractures 
lumbar spine with degenerative disc disease, rated 20 percent 
disabling, for the period prior to September 17, 2007.

8.  Entitlement to an increased rating for compression fractures 
lumbar spine with degenerative disc disease, rated 20 percent 
disabling, from January 1, 2008.

9.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity, associated with 
compression fractures lumbar spine with degenerative disc 
disease.

10.  Entitlement to an initial increased rating for left shoulder 
disability with degenerative changes, currently rated 10 percent 
disabling.

11.  Entitlement to service connection for bilateral hip 
disability.

12.  Entitlement to service connection for diabetes mellitus, 
type II.

13.  Entitlement to service connection for erectile dysfunction.

14.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

15.  Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 following back surgery.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty for more than 22 years prior to 
his retirement in June 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A November 2006 rating decision granted entitlement a temporary 
total rating for convalescence pursuant to 38 C.F.R. § 4.30, 
4.71a, Diagnostic Code 5055 (2009) due to right and left knee 
replacement from March 6, 2006, to April 30, 2007, and assigned 
separate 30 percent disability ratings to right and left knee 
disabilities from May 1, 2007; granted entitlement to special 
monthly compensation following knee replacement surgery from 
March 6, 2006, to April 30, 2007; denied entitlement to an 
increased rating for lumbar spine disability; and, denied 
entitlement to service connection for diabetes mellitus and 
bilateral hip disability.  A February 2007 rating decision 
granted entitlement to service connection for left shoulder 
disability, assigning a noncompensable rating, effective August 
29, 2006; denied entitlement to an increased rating for tinnitus; 
denied entitlement to service connection for erectile 
dysfunction; and, denied entitlement to a TDIU.  A notice of 
disagreement was filed in March 2007 with regard to the denials 
of service connection, disability ratings assigned, and denial of 
a TDIU.  With regard to the SMC awarded, the Veteran expressed 
disagreement with the effective end date, and requested an 
extension of SMC for a period of 90 days.  A statement of the 
case was issued in July 2007.  In a July 2007 rating decision, 
the RO assigned a 10 percent disability rating to left shoulder 
disability, effective August 29, 2006.  Although an increased 
rating has been granted, the issue remains in appellate status, 
as the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  A substantive appeal was received 
in August 2007.  The Veteran testified at a Board hearing in May 
2010; the transcript is of record.

At the Board hearing, the Veteran submitted new evidence in 
support of his appeal, and waived RO review of such additional 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).

In December 2008, the Veteran filed a claim of service 
connection for cervical spine disability.  Testimony at 
the Board hearing could be construed as raising a claim of 
service connection for scars on the back and knees.  These 
matters are referred to the RO for appropriate action.

The issues of entitlement to an increased rating for status post 
right knee replacement, rated 30 percent disabling, from May 1, 
2007; entitlement to an increased rating for status post left 
knee replacement, rated 30 percent disabling, from May 1, 2007; 
entitlement to an increased rating for compression fractures 
lumbar spine with degenerative disc disease, rated 20 percent 
disabling, from January 1, 2008; entitlement to an initial 
increased rating for left shoulder disability with degenerative 
changes, currently rated 10 percent disabling; entitlement to 
service connection for bilateral hip disability; entitlement to 
service connection for diabetes mellitus, type II; entitlement to 
a total disability evaluation based on individual unemployability 
(TDIU) due to service-connected disabilities; and, entitlement to 
a temporary total rating for convalescence pursuant to 38 C.F.R. 
§ 4.30 (2009) for back surgery are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his part.




FINDINGS OF FACT

1.  At the May 6, 2010, Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal of 
entitlement to an increased rating for tinnitus.

2.  Erectile dysfunction is caused by medication taken for 
service-connected disabilities.  

3.  For the period prior to March 5, 2006, the Veteran's right 
knee disability was manifested by x-ray evidence of arthritis and 
limitation of flexion to 95 degrees, no limitation of extension, 
and no subluxation or instability.  

4.  For the period prior to March 5, 2006, the Veteran's left 
knee disability was manifested by x-ray evidence of arthritis and 
limitation of flexion to 95 degrees, no limitation of extension, 
and no subluxation or instability.  

5.  A temporary total rating and special monthly compensation was 
awarded from March 6, 2006, to April 30, 2007 following bilateral 
knee replacement surgery.  There is no basis to award a temporary 
total rating and an extension of special monthly compensation for 
any period after April 30, 2007.

6.  For the period prior to September 17, 2007, the Veteran's 
service-connected lumbar spine disability is productive of 
limitation of range of motion, but without limitation of forward 
flexion to 30 degrees or less, and no findings of ankylosis; with 
no evidence of incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months.

7.  The Veteran's left lower extremity radiculopathy is 
manifested by mild incomplete paralysis which is wholly sensory.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Erectile dysfunction is proximately due to medication taken 
for service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A rating in excess of 10 percent for status post right knee 
meniscectomy for the period prior to March 6, 2006, is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 
4.71a, Diagnostic Codes 5003-5260 (2009).

4.  A rating in excess of 10 percent for status post right knee 
meniscectomy under Diagnostic Code 5257 for the period prior to 
March 6, 2006, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2009).

5.  The criteria for an extension of special monthly compensation 
from May 1, 2007, have not been met.  38 U.S.C.A. §§ 1114(s), 
1155 (West 2002); 38 C.F.R. §§ 3.350(i)(1), 4.30, 4.71a, 
Diagnostic Code 5055 (2009).

6.  For the period prior to September 17, 2007, the criteria for 
a disability rating greater than 20 percent for compression 
fractures lumbar spine with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2009).

7.  The criteria for a separate 10 percent rating for 
radiculopathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to 
service connection for an increased rating for tinnitus at the 
Board hearing held on May 6, 2010.  Thus, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the issue 
of entitlement to an increased rating for tinnitus is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the issue of 
the grant of service connection for erectile dysfunction, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the issues addressed in 
the Remand will be addressed in a future merits decision on those 
issues after action is undertaken as directed in the remand 
section of this decision.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have been 
satisfied, and if the Veteran so chooses, he will have an 
opportunity to initiate the appellate process again should he 
disagree with the disability rating or effective date assigned to 
the award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

With regard to the lumbar spine and bilateral knee disabilities, 
VCAA letters were issued in May 2006 and September 2006, which 
predated the November 2006 rating decision.  Collectively, the 
VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the types of 
evidence necessary to establish a disability rating and effective 
date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's post-service medical records and Social Security 
Administration (SSA) records.  The Veteran indicated at the 
hearing that all relevant medical records have been submitted, 
other than those requested pertaining to the issues discussed in 
the Remand below.  Thus, there is no indication of relevant, 
outstanding records which would support the Veteran's lumbar 
spine and bilateral knee disability claims which are discussed 
below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent VA examinations in June 2006 and January 2007 
pertaining to the lumbar spine.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal, which as discussed below is limited to 
entitlement to a disability rating in excess of 20 percent prior 
to September 17, 2007.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  With regard to the knees, the Veteran was not afforded a 
VA examination for the period in question discussed below; 
however, the Veteran had undergone surgery at the time of receipt 
of his increased rating claim and a temporary total rating was 
assigned, and the period discussed contemplates medical evidence 
on file prior to the March 6, 2006 surgery.  

With regard to the extension of special monthly compensation, as 
will be discussed in detail below, there is no legal basis for an 
extension.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim."  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 
CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law, and not the undisputed evidence, is 
dispositive of the claim, the "duty to notify" and "duty to 
assist" obligations are not implicated.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) 
(VCAA did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 
2002).  As the law is dispositive in the instant claim, the 
"duty to notify" and "duty to assist" obligations are not 
implicated.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to limited 
issues of entitlement to increased disability ratings for 
bilateral knee disability (for the period May 5, 2005, to March 
5, 2006), lumbar spine disability (for the period prior to 
September 17, 2007), and extension of special monthly 
compensation.  

III.  Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service- connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Erectile dysfunction

In January 2007, the Veteran underwent a VA examination.  The 
examiner diagnosed erectile dysfunction secondary to medication 
that he takes for his service-connected disabilities.  The 
examiner stated his belief that the medication that he takes may 
have a possible side effect of limiting one's sexual function.  
The examiner suspected that it might be his high blood pressure 
medication, although perhaps he could be changed to one that does 
not affect his sexual activity.  He is able to perform sexually 
with medication he takes, thus the condition exists but is 
treatable.  The examiner explained that the Veteran's erectile 
dysfunction is more likely due to his (nonservice-connected) 
transurethral prostatic resection performed in 2002, as his 
erectile dysfunction began a few years later.  The examiner 
stated that this is more likely than medications that he has 
taken through the years without any problems with erectile 
dysfunction.

In November 2007, Douglas M. Bond, D.O., submitted an opinion 
stating that the Veteran suffers from erectile dysfunction as a 
result of multiple medical conditions.  Dr. Bond stated that the 
Veteran has degenerative disc disease causing nerve impingement 
for which he is on multiple medications for nerve stabilization 
and pain control.  He also takes medications for hypertension and 
diabetes.  Dr. Bond stated that several of the medications he 
takes can individually impact erectile function and the 
combination of these medications further increases that 
likelihood.  The conditions for which he takes these medications 
are of such severity that the medications cannot be stopped or 
changed.  These conditions, in addition to the medications, can 
also directly contribute to erectile dysfunction.

In consideration of the VA examiner's opinion, the Board notes 
that the diagnosed condition of erectile dysfunction secondary to 
medication taken for service-connected disabilities, conflicts 
with the actual opinion which states that his erectile 
dysfunction is more likely due to transurethral prostatic 
resection performed in 2002.  As detailed, the examiner stated 
that his prostatic resection is the more likely cause of erectile 
dysfunction, as opposed to medication taken though the years 
without any problems.  But based on the overall evidence of 
record, this would seem to suggest that, at the very least, his 
medications taken for service-connected disabilities aggravate 
his erectile dysfunction.  Moreover, Dr. Bond has opined that 
medications taken for his service-connected lumbar spine 
symptomatology and hypertension cause and contribute to his 
erectile dysfunction.  Affording the Veteran the benefit of the 
doubt, the Board concludes that the Veteran's erectile 
dysfunction is caused by medications taken for service-connected 
disabilities, and thus service connection is warranted for 
erectile dysfunction.

IV.  Increased ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Knees

For purposes of this decision, the Board notes that normal range 
of motion for the knee is flexion to 140 degrees and extension to 
0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as 
follows:  flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned 
as follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension limited 
to 20 degrees is 30 percent; extension limited to 30 degrees is 
40 percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia 
and fibula," a 10 percent rating is warranted for malunion with 
slight knee or ankle disability.  A 20 percent rating 
contemplates malunion with moderate knee or ankle disability, and 
a 30 percent rating is warranted for malunion with marked knee or 
ankle disability.  A 40 percent rating is warranted for nonunion 
with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  VAOPGCPREC 
23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, 
the General Counsel also held more recently that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and under Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004 (September, 2004).

Service connection was established for status post right knee 
meniscectomy and evaluated as 10 percent disabling, effective 
July 1, 2000, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which contemplates lateral instability and recurrent 
subluxation.  On May 5, 2006, the Veteran filed an increased 
rating claim.  As detailed, the Veteran was awarded a temporary 
100 percent rating pursuant to Diagnostic Code 5055 and 38 C.F.R. 
§ 4.30 from March 6, 2006, to April 30, 2007, and the bilateral 
knee disabilities were assigned separate 30 percent disability 
ratings from May 1, 2007.  This portion of the decision 
specifically addresses entitlement to a disability rating in 
excess of 10 percent for the period prior to March 5, 2006.  

There is very little medical evidence of record available for the 
period prior to March 5, 2006; however, the medical evidence that 
is of record reflects a diagnosis of severe degenerative joint 
disease of the knees.  Specifically, a May 18, 2005 record 
reflects a provisional diagnosis of severe degenerative joint 
disease of the knees, and a June 8, 2005 x-ray examination 
confirmed moderate to severe degenerative joint disease.  A June 
2005 medical report reflects that the Veteran reported a recent 
worsening of symptoms and he had been told in the past that he 
would need bilateral knee replacements.  He reported significant 
pain due to standing during the day in the course of his 
employment as a teacher.  He had bilateral genu varum and tendon 
flexion contractures.  He had pain beyond 95 degrees of flexion 
on each side.  There was no tenderness to palpation.  There was 
no instability.  He had pain with patellofemoral grinds 
bilaterally.  A January 2006 medical report reflects that the 
Veteran sought further injections for the knees.  He had 
undergone injections in June 2005 for severe osteoarthritis which 
provided three to four months of relief.  Physical examination 
was essentially unchanged and he had bilateral flexion 
contractures.  The right was worse than the left at about 15 
degrees.  On gait observation, he had moderate to severe 
bowlegged deformity, but no thrust.

As detailed, at the time the Veteran filed his May 5, 2006 
increased rating claim, he was in receipt of separate 10 percent 
disability ratings for the right and left knees pursuant to 
Diagnostic Code 5257, for slight recurrent subluxation and 
lateral instability.  However, the evidence does not reflect 
current symptoms of instability or subluxation.  A June 2005 
medical report reflects a specific finding of no instability.  

As detailed, a June 2005 x-ray examination report reflects a 
diagnosis of degenerative joint disease, subsequent to a May 2005 
provisional diagnosis of degenerative joint disease.  On 
examination in June 2005, flexion was to 95 degrees, and he 
experienced pain beyond 95 degrees.  While such limitation of 
flexion is noncompensable pursuant to Diagnostic Code 5260, per 
Diagnostic Code 5003 a 10 percent rating is for application in 
light of the x-ray findings of degenerative arthritis and the 
mild limitation of motion.  

The Board has considered whether the Veteran is entitled to a 
higher rating under the diagnostic criteria for rating limitation 
of motion.  Diagnostic Codes 5260 and 5261 provide for rating 
based on limitation of motion.  As detailed, flexion was to 95 
degrees, and thus noncompensable under Diagnostic Code 5260.  
There do not appear to be any objective findings of limitation of 
extension.

According to a recent General Counsel opinion, separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the 
present case there is no evidence that a compensable rating is 
warranted under the criteria of Diagnostic Codes 5260 or 5261.  

The Board finds that a higher rating is not warranted under any 
alternative provision.  Diagnostic Code 5256 provides for a 
higher rating, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knees.  Furthermore, 
the Veteran may not be rated by analogy to this code as he did 
not suffer functional immobility of the knees for this period.  
Likewise, Diagnostic Codes 5258 and 5259 do not provide for 
higher disability ratings, and are inapplicable.  Additionally, 
there are no objective findings of impairment of the tibia and 
fibula, thus there is no basis for disability ratings under 
Diagnostic 5262.  The Board acknowledges the June 2005 objective 
findings of bilateral genu varum and tendon flexion contractures, 
but this does not result in a higher evaluation and a separate 
rating for genu recurvatum is not warranted as this would amount 
to pyramiding pursuant to 38 C.F.R. § 4.14.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 
206-07.  However, an additional "symbolic" range of motion loss 
for pain, excess fatigability, decreased functional ability, etc. 
is not warranted.

Lumbar spine

Vertebral fracture or dislocation is evaluated under Diagnostic 
Code 5235.  Lumbosacral or cervical strain is evaluated under 
DC 5237.  Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The DC's for the spine are as follows:  5235 Vertebral fracture 
or dislocation; 5236 Sacroiliac injury and weakness; 5237 
Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5003.

The Board notes that service connection was established for 
compression fractures lumbar spine with degenerative disc 
disease, rated 20 percent disabling.  In May 2006, the Veteran 
filed an increased rating claim, and in a November 2006 rating 
decision the RO denied entitlement to an increased rating his 
disability under Diagnostic Code 5235.  In a June 2008 rating 
decision, the RO assigned a temporary total rating pursuant to 
38 C.F.R. § 4.30 following lumbar spine surgery, effective 
September 17, 2007, to December 31, 2007.  A 20 percent 
disability rating was assigned effective January 1, 2008.  This 
decision addresses entitlement to a disability rating in excess 
of 20 percent prior to September 17, 2007, and entitlement to a 
disability rating in excess of 20 percent from January 1, 2008, 
will be discussed in the Remand below.

In June 2006, the Veteran underwent a VA examination of the 
lumbar spine.  He reported an inability to lift, an inability to 
walk more than 200 feet, and having to stop regularly because of 
being unsteady.  He uses a cane.  He denied any numbness of feet, 
generally weak but he had recently undergone knee replacement 
surgery.  He uses a back brace, Velcro type.  He undergoes 
therapy for his knee and back.  The pain when it develops is 
rather severe, a 9 or 10 on a 10-point scale.  He denied any 
bladder or bowel associated symptoms with the back discomfort.  
On physical examination, the Veteran ambulated with a cane with 
mild discomfort due to knee and lower back discomfort.  He had 
palpable tenderness over the mid lumbar region with no evidence 
of any deformity.  He had normal paraspinal muscle development 
without any hypertrophy or atrophy noted.  He had a slightly 
widened gait.  His posture was somewhat flexed forward.  Flexion 
of the lumbar spine was decreased to 80 degrees.  He had normal 
backward extension to 30 degrees.  He had decreased right lateral 
flexion to 20 degrees and decreased left lateral flexion to 25 
degrees.  He had more discomfort with right lateral flexion, 
opposed to left.  He had normal left and right rotation to 45 
degrees.  A neurological examination was normal.  The examiner 
diagnosed compression fractures lumbar spine with degenerative 
disc disease.

In January 2007, the Veteran underwent a VA examination.  Range 
of motion was 0 to 90 degrees, extension was limited at 15 
degrees.  Lateral bending to the right side was limited to 15 
degrees, and lateral bending to the left side was to 20 degrees.  
Rotation of the thoracolumbar spine was limited to 15 degrees.  
In observing the Veteran, the examiner noted that he appears to 
list to his right and leans over to his right which he blamed on 
his back.  He finds it difficult to sit up straight in a neutral 
position.  The examiner commented that there was no palpable 
muscle spasm or radiculopathy.  The examiner could not comment on 
the DeLuca provisions without resorting to speculation.  With 
regard to limitations on range of motion pertaining to all 
extremities (knees, shoulders, spine, etc.) the examiner 
commented that the subjective complaints appeared inconsistent 
with the documented objective evidence, especially after adequate 
medical care.  Range of motion testing can be rendered inaccurate 
by suboptimal effort as well as by potent psychosocial overlays.  
Without resorting to mere speculation, the examiner could not say 
to what degree these factors may have impacted the measurements, 
possibly creating an apparent functional limitation.

In February 2007, the Veteran underwent a private evaluation for 
low back and left leg pain.  He reported that pain had worsened 
since June, centered on the lower back, primarily on the left, 
with it being described as a constant aching sensation that 
averages a 5 on a 10 point scale.  It then radiates down the 
posterolateral aspect of his left leg, worse distal to the left 
knee where it averages a 6.  It involves the right lateral distal 
thighs and calves to a lesser degree.  It involves the feet 
bilaterally with shooting and burning pain.  The pain is 
increased by walking, bending and weather changes.  It is 
decreased somewhat by sitting, but avoiding pressure on the left 
side.  Lying down will lessen it.  Associated symptoms are 
numbness and tingling.  He denied any bowel or bladder changes.  
Examination of the low back and lower extremities revealed 
moderate to marked guarding.  He sat with the left hip completely 
unloaded.  He transitioned with overall guarding and ambulated 
with a guarded wide based, left antalgic gait.  He used a cane 
for support, although he stated he uses this only when out and 
about.  Flexion was to 60 degrees, extension was less than 20 
degrees with markedly increased his pain.  Lateral rotation was 
to 60 degrees bilaterally.  Extension and bilateral rotation will 
bother the pain.  Neurological examination showed lumbar 
radiculopathy and sensory examination showed hypersensitivity 
over the left leg primarily distal to the knee.  With regard to 
dural tension signs, straight leg raising was mildly positive on 
the right at 70 degrees for left low back pain.  Positive on the 
left at 60 degrees, markedly increasing his left low back and 
radicular pain to the distal calf.  

In February 2007, the Veteran underwent a left SI joint injection 
due to lumbar spine symptomatology.

In April 2007, the Veteran underwent a private evaluation 
pertaining to left low back and leg pain.  It was noted that two 
months prior the Veteran had undergone left lower facet and SI 
joint injection therapy.  It was noted that he continues to have 
left low back pain with radiation into the left buttock and all 
the way down the left leg to the left foot.  This is accompanied 
by numbness, tingling, and stinging into the left leg.  He denied 
any right foot pain or tingling.  On physical examination, there 
was moderate to marked guarding.  He sat with the left hip 
unloaded.  He transitioned with difficulty and walked with a 
wide-based guarded slightly left antalgic gait.  Straight leg 
raising was positive on the right at 80 degrees slightly, but 
markedly so on the left at 70 degrees with significantly more 
pain on concomitant dorsiflexion.  Sensory examination showed 
decreased sensation over the left lateral calf and foot.  The 
examiner diagnosed low back pain; lumbar radiculopathy; lumbar 
facet syndrome; SI joint dysfunction; degenerative disc disease 
lumbar; myofascial pain syndrome; and chronic pain secondary to 
above.  

In May 2007, the Veteran underwent a repeat selective injection 
therapy of the lumbar spine.

In August 2007, the Veteran sought treatment for low back pain.  
He reported persistent back pain since 2006.  He complained of 
pain in his lower back radiating down both lower extremities.  He 
had numbness and burning in his toes and the sole of his foot.  
He drags his left lower extremity.  The symptoms are worse on the 
left.  The pain in his lower extremities worsen with standing or 
walking for prolonged periods.  There were minimal objective 
findings but it was noted that he had an antalgic gait and a 
slightly stooped posture when he walks.  A neurological 
examination appeared to be normal.  The Board notes that surgery 
options were discussed, and he underwent surgery approximately 
two weeks later.

The Veteran's disability is rated under DC 5235, pertaining to 
vertebral fracture or dislocation.  In consideration of the 
rating criteria for diseases of the spine, a disability rating in 
excess of 20 percent is not warranted.  As detailed hereinabove, 
objective examinations for the period prior to September 17, 
2007, have not shown forward flexion of the spine 30 degrees or 
less, and there have been no objective findings of ankylosis.  On 
examination in June 2006, forward flexion was to 80 degrees.  On 
examination in January 2007 forward flexion was normal.  On 
examination in February 2007, flexion was to 60 degrees.  In 
light of these objective findings, the Board finds that the 20 
percent rating assigned is appropriate under the rating criteria.  
A 40 percent rating is not warranted, as range of motion testing 
does not reflect forward flexion of the thoracolumbar spine 30 
degrees or less, even in consideration of repetitive motion.  As 
such, based on the objective findings of record, the Veteran's 
disability does not meet the criteria for a disability rating in 
excess of 20 percent.

The Board has considered the criteria for rating intervertebral 
disc syndrome, however, there have been no findings of spasms or 
neurological symptoms such as bowel or bladder impairment.  As 
will be discussed in detail below, the Board has determined that 
a separate compensable rating is warranted for left lower 
extremity radiculopathy/sciatica due to his lumbar spine 
disability.  With regard to the rating criteria for 
intervertebral disc syndrome, there is no evidence that the 
Veteran has incapacitating episodes of at least 4 weeks but less 
than 6 weeks.  While the private and VA examiners did not 
specifically comment on any incapacitating episodes, the medical 
records do not reflect that a physician prescribed bed rest for 
such period of time.  Thus, a disability rating in excess of 20 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes.  

The regulations explicitly take pain upon motion into account, 
therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of 
DeLuca are applicable to the regulation, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a 
higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
While acknowledging that the VA and private evaluations reflect 
pain on motion and functional limitation, to include limitations 
such as walking and standing, such symptomatology has been 
considered in assigning the 20 percent disability rating.  The 20 
percent disability rating adequately compensates him for any pain 
and functional loss.  

Separate compensable rating for sciatica of the left lower 
extremity

As detailed hereinabove, evaluations have shown lumbar 
radiculopathy affecting the left lower extremity and such 
symptomatology has been associated with his lumbar spine 
disability.  Thus, the Board finds that the evidence supports a 
disability rating of 10 percent for mild incomplete paralysis of 
the left lower extremity due to radiculopathy, effective May 5, 
2006, the date of receipt of the Veteran's increased rating 
claim.

The sciatic nerve is rated pursuant to 38 C.F.R. § 4.124a, 
DC 8520.  Under DC 8520, a 10 percent rating is for application 
for incomplete paralysis of any extremity when "mild."  
"Moderate" incomplete paralysis of the sciatic nerve warrants a 
20 percent rating; "moderately severe" incomplete paralysis 
warrants a 40 percent rating; and, "severe, with marked muscular 
atrophy" incomplete paralysis warrants a 60 percent rating.  38 
C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis," 
with these and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  The 
ratings for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral factor.

The Board finds that the evidence supports a disability rating of 
10 percent for mild incomplete paralysis due to his 
radiculopathy/sciatica.  Such rating is assigned based on the 
Veteran's complaints of decreased sensation, numbness, and 
tingling in the left lower extremity.  While acknowledging the 
Veteran's subjective complaints that his left foot drags, such 
has not been documented on objective examination.  Based on the 
objective findings, the Veteran's radiculopathy is wholly 
sensory, and such findings support only a characterization of 
mild sensory loss, thus a 20 percent disability rating is not 
warranted for radiculopathy, left lower extremity.  See 38 C.F.R. 
§ 4.124a, DC 8520.  

In summary, for the reasons and bases discussed above, the Board 
finds that a separate 10 percent disability rating is warranted 
for radiculopathy of the left lower extremity, and a rating 
greater than 20 percent disabling for the Veteran's service-
connected lumbar spine disability for the period prior to 
September 17, 2007, is not warranted.  

Extraschedular evaluation

The Board has given consideration to the extraschedular 
provisions under 38 C.F.R. § 3.321(b)(1).  The Veteran has 
reported unemployment since about 2002.  While such unemployment 
is acknowledged, the evidence of record does not reflect that 
such unemployment is due solely to his lumbar spine disability, 
or solely due to his bilateral knee disability; further 
development has been requested to determine whether ALL of his 
service-connected disabilities preclude employment as discussed 
below.  Consideration of an extra-schedular rating under 
3.321(b)(1) is only warranted where there is evidence that the 
disability picture presented by the veteran would, in that 
average case, produce impairment of earning capacity beyond that 
reflected in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability in 
ways not contemplated by the rating schedule.  See VA O.G.C. 
Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The 
Veteran has not shown that his lumbar spine disability alone or 
his bilateral knee disabilities alone have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  Accordingly, 
the Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) are not warranted for the 
Veteran's service- connected lumbar spine disability and 
bilateral knee disabilities for the periods discussed 
hereinabove.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
evaluation are not met.  The 20 percent disability rating 
assigned to the lumbar spine disability for the period prior to 
September 17, 2007, and the 10 percent ratings for bilateral knee 
disability for the period prior to March 5, 2006 squarely 
contemplate the symptomatology associated with such disabilities.  
Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the 
objective evidence does not reflect frequent periods of 
hospitalization due to such disabilities.  Accordingly, the Board 
finds that the impairment resulting from the Veteran's lumbar 
spine disability and bilateral knee disabilities for the periods 
discussed above are appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is inapplicable.



V.  Extension of special monthly compensation

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 
percent rating is warranted for 1 year following implantation of 
prosthesis in the case of prosthetic replacement of knee joint.  
Note (1) states that the 100 percent rating for 1 year following 
implantation of prosthesis will commence after initial grant of 
the 1-month total rating assigned under 38 C.F.R. § 4.30 
following hospital discharge.  Note (2) states that special 
monthly compensation is assignable during the 100 percent rating 
period the earliest date permanent use of crutches is 
established.

38 C.F.R. § 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions of 
the rating schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under paragraph 
(a) (1), (2) or (3), set forth below, effective the date of 
hospital admission or outpatient treatment and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint 
or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 months 
may be made under paragraph (a) (1), (2) or (3) of this section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) or 
(3) of this section upon approval of the Adjudication Officer.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) is payable where the Veteran has a single service-
connected disability rated as 100 percent and,

(1)  Has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or

(2)  Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.

On March 6, 2006, the Veteran underwent bilateral knee 
replacement surgery.  In a November 2006 rating decision, the RO 
granted entitlement to a 100 percent rating pursuant to 
Diagnostic Code 5055, and per 38 C.F.R. § 4.30 for convalescence 
due to right and left knee replacement surgery for the period 
March 6, 2006, to April 30, 2007, thus for 1 year plus over a 
month.  The rating decision also granted entitlement to special 
monthly compensation per 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i)(1) (per Note (2)) from March 6, 2006, to April 30, 
2007.  A 30 percent disability rating was assigned pursuant to 
Diagnostic Code 5055, effective May 1, 2007.  The issue for 
appellate consideration is entitlement to an extension of special 
monthly compensation following his bilateral knee surgeries, from 
May 1, 2007.

As detailed, the basis of the grant of special monthly 
compensation was awarded from March 6, 2006, to April 30, 2007, 
as during such time period the Veteran was in receipt of a 100 
percent rating, albeit temporary, pursuant to Diagnostic Code 
5055 and 38 C.F.R. § 4.30 due to undergoing bilateral knee 
replacement surgery, and his additional service-connected 
disabilities were independently ratable at 60 percent, separate 
and distinct from the temporary total rating.  Effective May 1, 
2007, the temporary total rating was discontinued, and per the 
November 2006 rating decision a 30 percent disability rating was 
assigned to each knee under Diagnostic Code 5055.  The rating 
criteria does not provide a basis for extending the 100 percent 
awarded pursuant to Diagnostic Code 5055 and 38 C.F.R. § 4.30 
beyond the 13 month period it was awarded.  Likewise, from May 1, 
2007, the Veteran did not have a single service-connected 
disability rated as 100 percent, and for such reason special 
monthly compensation pursuant to § 1114(s) was no longer 
warranted.  As the Veteran was awarded the full benefit pursuant 
to Diagnostic Code 5055, 38 C.F.R. § 4.30, and 38 U.S.C.A. 
§ 1114(s) following bilateral knee replacement surgery, extension 
of special monthly compensation from May 1, 2007 is not 
warranted.


ORDER

The issue of entitlement to an increased rating for tinnitus is 
dismissed.

Entitlement to service connection for erectile dysfunction is 
granted.

Entitlement to a rating in excess of 10 percent for status post 
right knee medial meniscectomy is denied.

Entitlement to a rating in excess of 10 percent for status post 
left knee medial meniscectomy is denied.

Entitlement to a rating in excess of 20 percent for compression 
fractures lumbar spine with degenerative disc disease, for the 
period prior to September 17, 2007, is denied.

Entitlement to a separate 10 percent rating for radiculopathy, 
left lower extremity is granted, subject to controlling 
regulations applicable to payment of monetary awards.

Entitlement to an extension of special monthly compensation from 
May 1, 2007, is denied.


REMAND

Bilateral hip disability

The medical evidence of record does not contain a clear diagnosis 
of a bilateral hip disability.  An April 2009 statement from Dr. 
Doak indicates that the Veteran has significant osteoarthritis in 
all of his major and minor joints, including his hips; however, 
there are no x-ray findings of record.  Moreover, treatment 
records reflect complaints of pain in the hips; however, it is 
not clear whether such pain is radiating pain due to his lumbar 
spine disability.  The Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
bilateral hip disability, to include whether any bilateral hip 
disability is etiologically related to service or due to or 
aggravated by a service-connected disability.

Diabetes mellitus, type II

Service treatment records do not reflect a diagnosis of diabetes 
mellitus, type II; however, a March 1997 service treatment record 
reflects a family history of diabetes mellitus, type II and that 
the Veteran underwent fasting glucose testing.  It appears that 
diabetes mellitus, type II, was initially diagnosed in 2006; 
however, it is not clear the medical significance of the March 
1997 testing and results.  Thus, the Veteran should undergo a VA 
examination to assess the nature and etiology of his diabetes 
mellitus, type II, to include whether his diabetes mellitus 
manifested in service.

Bilateral knees

As detailed hereinabove, following bilateral knee replacement 
surgery and a temporary total rating in effect from March 6, 
2006, to April 20, 2007, separate 30 percent disability ratings 
were assigned effective May 1, 2007, pursuant to Diagnostic Code 
5055, which is the minimum rating assigned following knee 
replacement surgery.  The Veteran, however, has not been afforded 
a VA examination following the expiration of his temporary total 
rating to assess the severity of his bilateral knee disabilities.  
In order to more accurately reflect the current level of the 
Veteran's disabilities, the Board believes that an examination 
and opinion is necessary.  See 38 C.F.R. § 3.159 (c) (4); see 
also Green v. Derwinski, 1 Vet. App. 121 (1991).

Lumbar spine

The Board notes that since the September 17, 2007, lumbar spine 
disability surgery, the Veteran has not been afforded a VA 
examination to assess the severity of his service-connected 
disability.  Moreover, he underwent another back surgery in June 
2008, which is discussed below pertaining to his claim pursuant 
to 38 C.F.R. § 4.30.  Moreover, the Veteran has continued to 
submit medical records referencing continuing treatment related 
to the lumbar spine.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).  In order to more accurately reflect the current level 
of the Veteran's disability, the Board believes that an 
examination and opinion is necessary.  See 38 C.F.R. § 3.159 (c) 
(4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).

Left shoulder

The Veteran underwent a VA examination pertaining to the left 
shoulder in January 2007.  At the Board hearing, the Veteran 
suggested that his disability had worsened.  In order to more 
accurately reflect the current level of the Veteran's disability, 
the Board believes that an examination and opinion is necessary.  
Id.

TDIU

The Veteran submitted a June 2006 'Application for Vocational 
Rehabilitation.'  The status of any vocational rehabilitation 
services is not clear.  The Veteran's vocational rehabilitation 
folder should be associated with the claims folder.

The Veteran has submitted documentation reflecting that the 
Social Security Administration (SSA) determined that he became 
disabled on April 21, 2002, and he was awarded monthly disability 
benefits beginning in November 2007.  The Veteran asserts that 
his SSA benefits were awarded due to his service-connected 
bilateral knee, lumbar spine, and renal stone disabilities.  The 
documentation submitted by the Veteran contains the notice of 
award from SSA and the Veteran's application; however, does not 
contain the SSA decision.  Thus, the basis of the SSA 
determination is not clear.  The Veteran's SSA decision and any 
outstanding records should be associated with the claims folder.

In January 2007, a VA examiner opined that the Veteran's 
bilateral knee, lumbar spine, and kidney disabilities did not 
preclude sedentary-to-moderate work-type activities.  There is no 
VA opinion of record, however, that considers all of the 
Veteran's service-connected disabilities, to include:  lumbar 
spine disability, bilateral knee disability, erectile 
dysfunction, left lower extremity, radiculopathy, left shoulder 
disability, right shoulder disability, tinnitus disability, renal 
stones, right elbow disability, hypertension, right thumb 
disability, right middle finger disability, status post 
fistulotomy, hemorrhoids, and tinea versicolor.  In this regard, 
the Board notes that there are also opinions from Dr. Doak (April 
6, 2009) and Dr. Sebastian (April 7, 2009) which contain 
statements supporting the Veteran's claim of unemployability.  
The Board notes, however, that it is not clear whether the 
statements were prepared by the Veteran or the medical providers.  
For instance, the statement signed by Dr. Sebastian appears to 
have been prepared by the Veteran, as it contains wording 
previously used by the Veteran in multiple statements on file, 
and it is not clear whether such opinion was enhanced by Dr. 
Sebastian, or whether her signature was simply affixed to the 
prepared document.  The opinion from Dr. Doak also contains 
similar wording prepared by the Veteran and then contains a 
handwritten statement purportedly prepared by Dr. Doak.  In any 
event, both opinions contain reference to service-connected and 
nonservice-connected disabilities.  The Veteran should be 
afforded a VA examination to assess whether ALL of the Veteran's 
service-connected disabilities preclude unemployability per 
38 C.F.R. § 4.16(b).

Temporary total rating due to convalescence pursuant to 38 C.F.R. 
§ 4.30 for back surgery

The Veteran claimed entitlement to a temporary total rating due 
to convalescence pursuant to 38 C.F.R. § 4.30 due to undergoing 
back surgery in June 2008.  In a February 2009 rating decision, 
the RO denied entitlement to service connection for residuals of 
back surgery (claimed as paragraph 30 benefits).  Such decision 
determined that § 4.30 benefits were not warranted as his 
"back" was not a service-connected disability.  In March 2009, 
the Veteran filed a notice of disagreement with regard to the 
denial.  In light of receipt of the notice of disagreement, a 
statement of the case needs to be issued with regard to the issue 
of a temporary total rating due to convalescence pursuant to 
38 C.F.R. § 4.30 due to undergoing back surgery in June 2008.  
Accordingly, this matter must be returned to the RO for 
appropriate consideration and issuance of a statement of the case 
with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that updated 
treatment records are obtained from 
Pensacola Naval Hospital.

2.  Schedule the Veteran for an appropriate 
VA examination to ascertain the nature and 
etiology of any hip disability.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
offer an opinion as to the following:

a.	 Please identify all disabilities 
associated with the hips;

b.	Is any hip disability at least as 
likely as not (a 50 percent or higher 
degree of probability) proximately due 
to any of the Veteran's service-
connected disabilities, to include his 
lumbar spine disability or bilateral 
knee disabilities?  

c.	If not, has any left or right hip 
disability at least as likely as not 
(a 50 percent or higher degree of 
probability) undergone a permanent 
increase in severity due to the 
Veteran's service-connected 
disabilities, to include his lumbar 
spine disability and bilateral knee 
disability, and if so, what measurable 
degree of left hip and/or right hip 
disability is due to service-connected 
disabilities?  

d.	Is it at least as likely as not (a 50 
percent or higher degree of 
probability) that any left and/or 
right disability had a clinical onset 
in service or are otherwise related to 
active service.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records and post-service 
medical records, including the notation 
of osteoarthritis of the hips.

3.  Schedule the Veteran for an appropriate 
VA examination to ascertain the nature and 
etiology of his diabetes mellitus.  The 
claims file should be made available to the 
examiner for review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) the Veteran's 
diabetes mellitus had its onset during 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  The examiner should 
reconcile any opinion with the service 
treatment records and post-service medical 
records, including the glucose testing 
conducted in March 1997.

4.  The Veteran should be afforded an 
orthopedic examination to determine the 
current severity of his status post 
bilateral knee replacements.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
indicated studies, including X-rays, should 
be performed.  The examiner should 
undertake range of motion studies of the 
knee, noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain and 
attempt to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should also express an opinion 
concerning whether there would be 
additional limits of functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.  The examiner should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of the 
knee.  The examiner should also determine 
if the knees lock and if so the frequency 
of the locking.  The examiner should 
comment on the presence of any severe 
painful motion or weakness in the knees.

5.  The Veteran should be afforded an 
orthopedic examination with an orthopedist 
to determine the severity of his lumbar 
spine disability.  It is imperative that 
the claims file be made available to and 
reviewed by the examiner in connection with 
the examination.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported.  The 
examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner 
should report at what point (in degrees) 
that pain is elicited as well as whether 
there is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm are present.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations, to include, but not limited 
to, radiating pain into an extremity, and 
bowel or bladder impairment.  

6.  Schedule the Veteran for an orthopedic 
examination with an orthopedist to 
ascertain the nature and severity of his 
left shoulder disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special tests, including x-rays, should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  Range of motion testing should 
be accomplished and the examiner should 
report, in degrees, the point at which pain 
is demonstrated.  To the extent possible 
the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

7.  The Veteran should be scheduled for an 
examination for an opinion concerning the 
impact of the Veteran's service-connected 
disabilities (lumbar spine disability, 
bilateral knee disability, erectile 
dysfunction, left lower extremity, 
radiculopathy, left shoulder disability, 
right shoulder disability, tinnitus 
disability, renal stones, right elbow 
disability, hypertension, right thumb 
disability, right middle finger disability, 
status post fistulotomy, hemorrhoids, and 
tinea versicolor) on the Veteran's ability 
to work.  If need be, further testing 
should be accomplished.  The examiner 
should attempt to distinguish the 
impairment related to his service-connected 
disabilities, and any nonservice-connected 
disabilities.  The examiner should provide 
supporting rationale for this opinion.

8.  Appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in response 
to the March 2009 notice of disagreement, 
including issuance of an appropriate 
statement of the case pertaining to the 
issue of entitlement to a temporary total 
rating due to convalescence pursuant to 
38 C.F.R. § 4.30 for back surgery, so the 
Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

9.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to 
an increased rating for status post right 
knee replacement, rated 30 percent 
disabling, from May 1, 2007; entitlement to 
an increased rating for status post left 
knee replacement, rated 30 percent 
disabling, from May 1, 2007; entitlement to 
an increased rating for compression 
fractures lumbar spine with degenerative 
disc disease, rated 20 percent disabling, 
from January 1, 2008; entitlement to an 
initial increased rating for left shoulder 
disability with degenerative changes, 
currently rated 10 percent disabling; 
entitlement to service connection for 
bilateral hip disability; entitlement to 
service connection for diabetes mellitus, 
type II; and entitlement to a TDIU.  If any 
of the benefits sought are not granted in 
full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


